NUMBER 13-14-00059-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MONICA GALVAN,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 347th District Court
                          of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is currently before the Court on appellant's fourth extension of time to

file the brief. The reporter’s record was filed on May 1, 2014, and appellant’s brief was

originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a). This Court
has previously granted appellant three extensions of time totaling 149 days to file the brief,

and appellant now seeks an additional 30 days, until December 1, 2014, to file the brief.

       The Court GRANTS appellant’s fourth motion to file the brief and ORDERS the

Honorable Lisa C. Harris to file the brief on or before December 1, 2014. The Court looks

with disfavor on the delay caused by counsel’s failure to timely file a brief in this matter.

No further extensions will be granted absent exigent circumstances. If counsel fails to

file the brief within the specified period of time, the Court will act appropriately to ensure

that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of November, 2014.




                                              2